Case: 08-70030     Document: 00511028244          Page: 1    Date Filed: 02/17/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 17, 2010
                                     No. 08-70030
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GAYLAND BRADFORD,

                                           Petitioner - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                           Respondent - Appellee




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:00-CV-2709


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        After reviewing the record, we conclude that Bradford has failed to make
a substantial showing of the denial of a constitutional right—for essentially the
reasons stated by the district court concerning failure to exhaust claims one
through three, and its further reasons concerning the other claims. The requests
for certificates of appealability are DENIED. Under current precedent in this



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-70030       Document: 00511028244 Page: 2              Date Filed: 02/17/2010
                                    No. 08-70030

circuit, the claims of ineffective assistance of counsel were not exhausted in the
state court and would be barred in a successive state petition 1 under Texas Code
of Criminal Procedure Art. 11.071 § 5(a) and the law remains that ineffective
habeas counsel will not excuse a failure to exhaust, as petitioner concedes.




      1
          C.f. Ruiz v. Quarterman, 504 F.3d 523 (5th Cir. 2007).

                                              2